            Case 4:19-cv-00001-YGR Document 62 Filed 03/06/20 Page 1 of 2


 1   RYAN J. MARTON (223979)                                      SANDEEP SETH (SBN 195914)
     ryan@martonribera.com                                        ss@sethlaw.com
 2   CAROLYN CHANG (217933)                                       SETH LAW OFFICES
     carolyn@martonribera.com                                     Two Allen Center
 3   HECTOR J. RIBERA (221511)
     hector@martonribera.com                                      1200 Smith Street, Suite 1600
     CHIEN-JU ALICE CHUANG (228556)                               Houston, Texas 77002
 4
     cjalice@martonribera.com                                     Telephone No.: (713) 244-5017
 5   PHILLIP J. HAACK (262060)                                    Facsimile No.: (713) 244-5018
     phaack@martonribera.com
 6   MARTON RIBERA SCHUMANN &                                     ROBERT J. YORIO (SBN 93178)
     CHANG LLP                                                    yorio@carrferrell.com
 7   548 Market Street, Suite 36117
     San Francisco, CA 94104                                      STACEY M. TAM (SBN 292982)
     Tel.: (415) 360-2511                                         stam@carrferrell.com
 8
                                                                  CARR & FERRELL LLP
 9   Attorneys for Zoho Corporation and                           120 Constitution Drive
     Zoho Corporation Pvt., Ltd.                                  Menlo Park, California 94025
10                                                                Telephone No.: (650) 812-3400
                                                                  Facsimile No.: (650) 812-3444
11
12                                                                Attorneys for Defendant and Counterclaimant
                                                                  SENTIUS INTERNATIONAL, LLC
13
14                                    UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16                                              OAKLAND DIVISION

17    ZOHO CORPORATION                                          Case No: 4:19-cv-00001-YGR

18                             Plaintiff,                       STIPULATION AND [PROPOSED]
                                                                ORDER GRANTING ADMINISTRATIVE
19    v.                                                        MOTION FOR LEAVE TO FILE A
                                                                REPLY CLAIM CONSTRUCTION BRIEF
20    SENTIUS INTERNATIONAL, LLC                                OF ZOHO CORPORATION AND ZOHO
                                                                CORPORATION, PVT., LTD.
21                             Defendant.
                                                                Hearing Date:       March 18, 2020
22    SENTIUS INTERNATIONAL, LLC                                Time:               9:30 am
                                                                Courtroom: 1, 4th Floor
23                             Counterclaimant,
      v.
24
      ZOHO CORPORATION and ZOHO
25    CORPORATION PVT., LTD.
26                             Counter-Defendants.
27
28


     Unopposed Motion for Leave to File Reply Claim Construction Brief
     Case No. 4:19-cv-00001
            Case 4:19-cv-00001-YGR Document 62 Filed 03/06/20 Page 2 of 2


 1           In accordance with Northern District of California Civil Local Rules 7-4 and 7-12, the
 2   undersigned hereby stipulate to permit Zoho to file, by March 9, a reply brief of no more than four
 3   pages and supporting expert declaration in response to the responsive claim construction brief and
 4   expert declaration filed by Sentius.
 5
     Dated: March 4, 2020                              Respectfully submitted,
 6
 7                                                     MARTON RIBERA SCHUMANN & CHANG LLP
 8                                                        By:   /s/ Phillip J. Haack
                                                                  Phillip J. Haack
 9                                                       PHILLIP J. HAACK (SBN 262060)
                                                         phaack@martonribera.com
10                                                       MARTON RIBERA SCHUMANN & CHANG LLP
                                                         548 Market Street, Suite 36117
11                                                       San Francisco, CA 94104
                                                         Telephone: (415) 360-2517
12
13
     Dated: March 4, 2020                              By:      /s/ Robert J. Yorio
14                                                              Robert J. Yorio

15                                                     ROBERT J. YORIO (SBN 195914)
                                                       Yorio@carrferrell.com
16                                                     CARR & FERRELL LLP
17                                                     120 Constitution Drive
                                                       Menlo Park, California 94025
18                                                     Telephone: (650) 812-3400

19
20                                              [PROPOSED] ORDER

21           PURSUANT TO STIPULATION, IT IS SO ORDERED.
22          March 6, 2020
     Dated: ______________________                     _______________________________________
                                                       HONORABLE YVONNE GONZALEZ ROGERS
23
                                                       UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28

     [Proposed] Order Granting Unopposed Motion for Leave to File
     Reply Claim Construction Brief
     Case No. 4:19-cv-00001
